  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,        )
                              )
     Plaintiffs,              )
                              )    CIVIL ACTION NO.
     v.                       )     2:14cv601-MHT
                              )          (WO)
JEFFERSON S. DUNN, in his     )
official capacity as          )
Commissioner of               )
the Alabama Department of     )
Corrections, et al.,          )
                              )
     Defendants.              )

          PHASE 2A REVISED REMEDY SCHEDULING ORDER
               ON THE EIGHTH AMENDMENT CLAIM

    Based on the representations made on the record on

February 7 and 12, 2019, it is ORDERED that the remaining

deadlines and dates for the Phase 2A remedy scheduling

order for the Eighth Amendment claim are revised as

follows:
                                    OLD DATES        NEW DATES

SEGREGATION

Parties to develop schemes to       Continued
verify that defendants are now      generally
accurately and timely identifying   pending
SMI inmates with regard to          mediation and
segregation                         resolution of
                                    the monitoring
                                    issue

HOSPITAL-LEVEL CARE

Parties are to submit revised       2/14/19 at
stipulations that reflect changes   noon
agreed upon at 2/7/19 hearing
Defendants are to file statement    2/14/19 at       3/1/19 at noon
as to whether revised               noon
stipulations meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. Counsel for
plaintiffs have already said that
they do.

SUICIDE PREVENTION

Experts to submit report per        3/8/19
adopted Joint Notice Regarding
Process For Assessing Suicide
Prevention Measures (doc. no.
2014)
Evidentiary hearing on motion for                    3/12/19 at 9:00 a.m.
preliminary injunctions (doc. no.
2276)
Deadline for parties to mediate     3/22/19
any objection or dispute per
adopted Joint Notice (doc. no.
2014)
Pretrial briefs (in which parties   3/29/19
are to set forth and discuss with
clarity the objections, if any,
to the experts’ report) per
adopted Joint Notice (doc. no.
2014)
Pretrial hearing per adopted        4/2/19 at
Joint Notice (doc. no. 2014)        10:00 a.m.
Evidentiary hearing per adopted     4/9/19 at 9:00
Joint Notice (doc. no. 2014)        a.m.



                                      2
DISCIPLINARY SANCTIONS

Parties are to submit revised       2/14/19 at
stipulations that reflect changes   noon
agreed upon at 2/7/19 hearing
Defendants are to file statement    2/14/19 at   3/1/19
as to whether revised               noon
stipulations meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. Counsel for
plaintiffs have already said that
they do.
Parties are to submit joint         2/14/19 at
proposal for deadlines for          noon
development of stipulations’
proposed training module and for
beginning of the substantive
implementation of the training

     DONE, this the 14th day of February, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                      3
